Citation Nr: 0208022	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  97-15 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a shoulder and neck 
disorder.

2.  Entitlement to service connection for residuals of a back 
injury.


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from February 1975 to 
July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The appellant requested a hearing in this matter before a 
traveling Member of the Board.  He was notified of the 
scheduled hearing date by letter dated in April 1999.  There 
is no indication of record that this letter was returned as 
undeliverable.  A notation in the claims file indicates the 
appellant failed to appear on the scheduled hearing date.  No 
communication was received from the appellant regarding the 
hearing request or his failure to appear.  In accordance with 
38 C.F.R. § 20.704(d), the Board will proceed with its review 
of the appellant's appeal.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The veteran does not have a disorder of the right 
shoulder. 

3.  The appellant was treated in August 1978 for complaints 
of back pain, at which time examination was normal and a 
clinical impression of myogenic back secondary to trauma was 
indicated; service medical records show no further complaints 
or findings relating to this episode.

4.  The veteran does not have a disorder of the spine 
(cervical, thoracic, or lumbar) that is of service origin.


CONCLUSIONS OF LAW

1.  A disorder of the right shoulder was not incurred in or 
aggravated during military service.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

2.  A disability of the cervical, thoracic, or lumbar spine 
was not incurred in or aggravated during military service.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.  Duty To Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107), which applies 
to all pending claims for VA benefits, and which provides 
that the VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for benefits under the laws administered by the 
VA. The VCAA is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, supra; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). Among its other provisions, this law redefines the 
obligation of the VA with respect to the duty to assist.  
Veterans Claims Assistance Act of 2000, 38 U.S.C. § 5103A; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. 
§§ 3.159).

First, the VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. §§ 5102 and 
5103).  Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  See 
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified at 38 
U.S.C. § 5103A).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001. Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In the present case, the RO has not reviewed this matter in 
light of the VCAA.  The Board concludes, however, that VA's 
redefined duty to assist has been fulfilled in this matter.  
The Board finds that the appellant was provided adequate 
notice as to the evidence needed to substantiate his claims 
for service connection for a disorder of the neck, right 
shoulder, and back.  The Board concludes that discussions as 
contained in the initial rating decision, Statement of the 
Case, and Supplemental Statements of the Case, in addition to 
correspondence to the appellant, have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  Thus, the Board concludes that the VA does not 
have any further outstanding duty to inform the appellant 
that any additional information or evidence is needed.

The Board further finds that all relevant facts have been 
properly developed with respect to the issues on appeal, and 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained.  
The evidence of record includes the appellant's service 
medical records, post-service VA outpatient treatment records 
and medical examination reports, and correspondence received 
from the appellant in support of his claim.  As noted, the 
appellant had requested and was scheduled for a Travel Board 
hearing, but failed to report.  The record does not indicate 
that there is any additional relevant evidence which is 
available in connection with this appeal.  Therefore, no 
further assistance to the appellant regarding the development 
of evidence is required, and would otherwise be unproductive.  
See generally VCAA; 38 U.S.C.A. § 5103A; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993)

	II.  Service Connection

In this case, the appellant essentially contends that he 
developed chronic disabilities of the right shoulder, neck, 
and back as a result of injuries he sustained during his 
military service.

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a); see also Degmetich v. Brown, 104 F.3d 1328, 1331-
32 (Fed.Cir. 1997).  Service connection may also be granted 
for any disease diagnosed after service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease, was incurred in service.  38 C.F.R. § 
3.303(d).  If arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that an appellant had a chronic condition in service or 
during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the court's case law, lay 
observation is competent. 

A review of the medical evidence shows the appellant was 
evaluated to be without any disqualifying defects on entrance 
examination conducted in January 1975.  The musculoskeletal 
system and upper extremities were evaluated as normal.

The appellant was seen in August 1978 for complaints of 
injury to the upper back the previous evening while wrestling 
at home.  He reported he "tightened up," causing him to 
walk with a stooped posture.  The assessment was of myogenic 
upper back secondary to trauma, with otherwise normal 
physical examination.  The appellant was placed on "no 
duty" status for 24 hours, and treated with aspirin.  On 
separation examination, in May 1981, he  was evaluated to be 
without defect or abnormality of the spine or musculoskeletal 
system and upper extremities.  

In conjunction with VA examinations conducted in June 1996, 
the appellant reported a history of chronic pain and 
stiffness in the neck, and upper and lower back.  At that 
time, he was unable to attribute his symptoms to a particular 
injury, but in subsequent correspondence later recalled 
episodes during service, between 1977 and 1978, when he 
became symptomatic after strenuous physical activity.  He 
reported a progressive increase in pain since service, along 
with the onset of numbness and tingling of the extremities.  
He indicated that he had recently been evaluated for a 
possible demyelinating disease, with tests yielding negative 
results.

During VA bone examination, the examiner indicated that no 
diseases, fractures, or tumors were diagnosed.  The 
assessment was undiagnosed neurologic illness manifested by 
recurrent transient numbness in all four extremities.  It was 
noted that there were no neurological or sensory deficits 
noted on physical examination.

On VA joints examination in June 1996, the right shoulder was 
within normal limits.  The diagnostic impression was chronic 
right shoulder pain, of undetermined etiology.  The examiner 
indicated that a primary shoulder condition was not diagnosed 
on examination, and that the reported shoulder pain was most 
likely referred from the cervical spine.

On VA spine examination, the appellant was evaluated with 
chronic cervical strain, chronic thoracic strain, and chronic 
lumbosacral strain.  The examiner noted that 
x-ray studies revealed fusion of T10, T11, and T12, dorsal 
kyphosis, loss of vertebral body heights in the thoracic 
spine suggestive of old compression fractures, and 
degenerative joint disease of the thoracic spine.  The 
examiner indicated that radiographic studies conducted in 
conjunction with this examination demonstrated no significant 
changes.

VA outpatient treatment reports, dated from 1992 to 1997, 
disclose the appellant was seen for complaints of pain 
associated with the back and the area between the shoulders.  
Included among these treatment records were diagnostic 
reports dated in June 1996, which reflect that demyelinating 
disease was diagnostically ruled out.

With respect to the claimed disability of the back, service 
medical records document one incident of treatment in August 
1978 for complaints of back pain, following strenuous 
activity.  The appellant was evaluated with myorganic back 
secondary to trauma.  The physical examination was then 
normal, and the record contains no other references to 
complaints or treatment relative to the back.  Examination 
conducted at the time of his separation from service was 
negative for any clinical findings relative to the spine.  On 
VA examination, the appellant was evaluated with chronic 
cervical, thoracic, and lumbar strain.  X-ray studies of the 
spine revealed degenerative changes.  However, there is no 
supporting clinical evidence of record which demonstrates 
that the claimed in-service muscular strain resulted in 
residual impairment to the back, nor that such condition is 
causally related to the appellant's current back strain.  
Absent a chronic disability during military service, 
continuity of symptomatology following service, or medical 
evidence that would tend to link the currently diagnosed 
chronic strain of the appellant's upper, mid, and lower back 
with an incident of military service, there is no reasonable 
basis upon which to grant this aspect of the appellant's 
appeal.  Also, the presumptive provisions contained in 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309 do not 
provide a basis upon which to grant service connection, since 
the degenerative process of the spine did not become manifest 
to a compensable degree within one year following the 
appellant's discharge from military service.

The evidence indicates that the back condition which the 
appellant suffered during service was acute and transitory in 
nature with no evidence of any residual pathology.  The 
subsequently diagnosed chronic back strain is not reasonably 
shown to be of service origin nor is it reasonably shown to 
be related to any incident which occurred during service 
nearly 15 years earlier.

With respect to the claim for a right shoulder disorder, the 
Board observes that there is no indication whatsoever in the 
service medical records regarding any findings or pathology 
clinically diagnostic of a right shoulder disorder.  The 
appellant has failed to submit any competent medical evidence 
of pathology of the right upper extremity resulting from any 
incident of service.  VA examination was negative for a 
primary shoulder condition.  Thus, there is no objective 
medical evidence that a disorder of the right shoulder is 
clinically extant.  Pain is not considered a disabling 
condition for which service connection may be granted for 
compensation purposes, and no other disorder of the right 
shoulder has been shown during or after service.   There is 
no objective medical evidence which supports the appellant's 
assertions that symptoms of which he now complains are 
causally related to his period of service or any incident 
therein.  Thus, the Board finds that the record is devoid of 
any clinical evidence which suggests that the appellant has a 
disorder of the right shoulder of service origin.

The Court has held that lay persons, such as the appellant, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  

Accordingly, without objective medical evidence of a causal 
relationship between any current disorders of the neck, 
shoulder, and back, and an incident in service, the appeal 
must be denied.



ORDER

Service connection for disorders of the neck, right shoulder, 
and back are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

